Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.


Claims 1-20 are allowed.
	Claims 1-20  are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “tap configured for use in coaxial network; ports that comprise at least: a first port for receiving downstream signals and transmitting upstream signals to one or more nodes upstream from the tap within the coaxial network; a second port for transmitting downstream signals to and receiving upstream signals from one or more nodes downstream from the tap; drop ports for receiving and transmitting signals to CPE; and processing circuits to meet predefined tap performance criteria, including high port-to-port isolation or high port to port gain; when handling signals, apply  frequency shifting based on one or more frequency spectrum shift conditions”.  
	The closest prior art (Riggsby) teaches a coaxial tap with filters. Another art (Shafer) teaches port isolation.  None of these references disclose “tap configured for use in coaxial network; ports that comprise at least: a first port for receiving downstream signals and transmitting ”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MICHAEL H HONG/Primary Examiner, Art Unit 2426